Citation Nr: 0901950	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability, to include as secondary to shell 
fragment wound and scar of right thigh.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to shell fragment wound 
and scar of right thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1953, and from May 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA). A notice of disagreement was received in May 
2006, a statement of the case was issued in March 2007, and a 
substantive appeal was received in March 2007.

The veteran testified at a Board hearing in July 2008.  A 
transcript of that hearing is associated with the claims 
file.  During this hearing, the veteran presented several 
packets of additional documents to be considered in his claim 
and waived preliminary RO review of the new evidence in 
accordance with 38 C.F.R. § 20.1304 (2008).

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1996 rating decision denied entitlement to service 
connection for a right knee disability; the appellant was 
notified of his appellate rights, but did not appeal the 
decision.

2.  In September 2005, the appellant requested that his claim 
of entitlement to service connection for a right knee 
disability be reopened.

3.  Certain evidence received since the May 1996 rating 
decision is not cumulative of the evidence of record 
considered at the time of the May 1996 denial, relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for a right knee 
disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying service connection 
for a right knee disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the May 1996 rating decision is 
new and material in connection with the petition to reopen 
the claim of entitlement to service connection for a right 
knee disability, and the veteran's claim of entitlement to 
service connection for a right knee disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1996 decision, the RO denied the veteran's claim of 
entitlement to service connection for a right knee 
disability.  In arriving at this decision, the RO reviewed 
the in-service and post-service medical records to find that: 
"Evidence received in connection with this claim fails to 
establish any relationship between injury to the right knee 
and any disease or injury during military service."  The 
veteran was informed of his appellate rights in connection 
with this May 1996 denial when the decision was mailed to him 
in June 1996.  but he never filed a timely notice of 
disagreement with the decision.  The May 1996 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  Claims which 
are the subject of prior final determinations may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed.Cir. 1998).

In September 2005, the appellant submitted a request to 
reopen the claim of entitlement to service connection for a 
right knee disability.  In a February 2006 rating decision, 
the RO appears to have reopened the claim (without 
identifying any new and material evidence); the RO apparently 
denied the claim on the merits and the present appeal ensued.  
The March 2007 statement of the case, however, clearly states 
the RO found no new and material evidence and has not 
reopened the claim to adjudicate the merits.  In any event, 
the Board is not bound by the RO determination and must 
nevertheless consider whether new and material evidence has 
been received to reopen the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed.Cir. 2001).

As the Board finds below that there is new and material 
evidence to reopen the claim on the merits, and as the Board 
finds that additional development is necessary with regard to 
the underlying claim, the underlying claim will be remanded 
and adjudicated at the RO level.  Thus, there is no concern 
in this case with regard to the question of whether the RO 
has previously reopened and readjudicated the claim on the 
merits.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The May 1996 RO rating decision is the most 
recent final disallowance of the claim involving entitlement 
to service connection for a right knee disability.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2005, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Evidence that was of record at the May 1996 prior final 
denial featured, significantly, service medical records and 
post-service medical records.  Service medical records show 
treatment for a right knee injury, with swelling, in August 
through September 1950, characterized as a sprain with no 
suggestion of chronic disability.  Subsequent service medical 
records strongly suggest recovery from the sprain, as there 
is no further suggestion of knee disability and examination 
reports from July 1953, May 1956, and October 1957 (at 
separation) show no clinically noted abnormalities of the 
right knee nor any suggestion of residual chronic right knee 
disability.

Post-service medical reports of record at the time of the May 
1996 prior final denial showed repeated notations of a 
diagnosis of mild degenerative joint disease of the right 
knee, which was acknowledged by the May 1996 RO rating 
decision.  No evidence of record at the time of the May 1996 
prior final denial otherwise contemporaneously showed medical 
evidence of continuity of symptomatology following service or 
any etiological link between a chronic right knee disability 
and military service.

Following the May 1996 prior final denial, the veteran has 
submitted a substantial quantity of additional materials to 
be included in the claims file.  Much of the submitted 
material consists of duplicative evidence.  The newly 
submitted material does include some medical records, 
including VA treatment records, for a number of conditions 
which include additional confirmation that the veteran has 
been periodically treated for degenerative joint disease of 
the right knee.  This fact was already established as of the 
time of the May 1996 prior final denial.

However, the most significant item of evidence submitted to 
the record following the prior final denial is a September 
2006 VA examination report.  Although this September 2006 VA 
examination report was labeled as an examination of 
"scars," it contains substantially relevant evidence 
regarding the veteran's claim of entitlement to service 
connection for a right knee disability.  This report notes 
that the examining doctor observed "a scar towards the 
middle of the right knee" and a "scar just superior to the 
knee...."  This appears to have prompted the taking of right 
knee x-rays, which re-confirmed a diagnosis of "degenerative 
changes of the right knee as described."  Very pertinently, 
however, the September 2006 report concludes with the 
doctor's impression that the veteran has "shrapnel injury 
sustained to the right knee and thigh."  The authoring 
doctor goes on to state that "[t]he scars themselves are 
painless but he states that shrapnel that damaged the right 
patella is resulting in severe pain in the right knee."  The 
Board observes, in passing, that a December 2006 VA 
examination report authored by the same doctor refers to the 
same scars and states that the right knee scar is the most 
symptomatic on the veteran's body.

In the Board's view, the September 2006 VA examination report 
presents a suggestion of new objective medical evidence 
beyond simply a transcription of the veteran's symptoms and 
complaints.  This report appears to suggest, under the 
doctor's "impression" heading, that scars observed by the 
examiner indicate a past shrapnel wound to the right knee, 
and that the examiner's impression was consistent with a 
contemplated past "shrapnel injury" to the right patella.  
The veteran is already currently service connected for shell 
fragment wound and scar of the right thigh.  The evidence of 
record considered by the RO in the prior final denial of the 
veteran's claim of service connection for a right knee 
disability did not include such a clear suggestion of 
objective evidence that the veteran's shrapnel wounds 
involved his right knee; the service medical records 
associated with treatment following the shrapnel incident do 
not indicate involvement of the right knee.

At the time of the prior final denial, there was only 
evidence of the August/September treatment for a right knee 
sprain, but now there is new objective medical evidence 
suggesting that the veteran's documented in-service shrapnel 
wounds may have included injury to the right knee.  The 
veteran's testimony at his July 2008 Board hearing contended 
that his right knee was injured in the shrapnel incident, and 
the new September 2006 VA examination report reasonably 
suggests support for this contention in the documented 
medical impression  The Board finds that this new evidence is 
material to the claim of entitlement to service connection 
for a right knee disability.

Thus, the newly submitted evidence in this case features 
medical evidence indicating that the veteran has current 
residuals of a shrapnel wound to his right knee during 
military service.  The record previously contained no 
competent medical evidence that the veteran's in-service 
shrapnel wound involved his right knee at all; the absence of 
evidence linking a current right knee disability to any event 
or injury in service was an essential basis for the prior 
final denial of the claim of service connection.  The Board 
views the September 2006 VA examination report as new and 
material to the veteran's claim as it includes new evidence 
relating to an unestablished fact in a manner reasonably 
supportive of the claim.  The claim has therefore been 
reopened.  After further development, the underlying merits 
of the claim will be considered.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time since it is anticipated 
that any deficiencies with regard to VCAA notice or the duty 
to assist the veteran will be addressed and remedied while on 
remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).




ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability.  To this extent, the appeal is 
granted, subject to the following remand section of this 
decision.


REMAND

As there is now medical evidence suggesting that there may be 
current residuals indicating that the veteran's documented 
in-service shrapnel wound involved injury to his right knee, 
the Board believes that a VA examination is necessary to 
evaluate the right knee and address the medical question 
essential to resolution of this appeal.  Such additional 
development of the medical record is necessary to allow for 
informed appellate review.

Also, the Board notes in passing that review of the record 
leaves it somewhat unclear as to whether the RO found new and 
material evidence to reopen the claim of entitlement to 
service connection for a right knee disability.  Where the RO 
initially finds no new and material evidence to reopen and 
the Board then finds that such new and material evidence has 
in fact been received (thus reopening the claim), the case 
must be remanded to the RO for a de novo review of the entire 
record and a merits analysis unless there would be no 
prejudice to the veteran.  See generally Bernard v. Brown, 4 
Vet.App. 384 (1993).  In any event, the RO will adjudicate 
this matter on the merits in the processing of this remand.

Finally, the Board notes that the veteran's February 2006 
statement indicated that he is claiming entitlement to 
service connection for a right knee disability on a secondary 
basis.  As this issue must be remanded anyway for additional 
development, the Board finds it reasonable to send new notice 
to the veteran regarding the requirements for demonstrating 
entitlement to service connection on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, including notice 
regarding the requirements for 
demonstrating entitlement to service 
connection on a secondary basis (as in 
February 2006 the veteran expressed his 
claim of service connection for a right 
knee disability with reference to a 
secondary theory of entitlement).

2.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current right 
knee disabilities.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
Consideration should be given to whether x-
ray or other specialized testing is 
medically appropriate to detect any 
retained shrapnel in the right knee or any 
residuals of shrapnel injury to the right 
knee.  After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a)  Please report the medical diagnoses 
for any current chronic right knee 
disabilities.  In answering this 
question, please address any objective 
indications that the veteran's documented 
in-service shrapnel injuries may have 
included shrapnel injury to his right 
knee.
    
b)  For each current chronic right knee 
disability so diagnosed, please state 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the disability manifested during 
the veteran's active duty service, or 
is otherwise etiologically linked to 
the veteran's service.  In answering 
this question, please discuss any 
relevant service and post-service 
medical records pertaining to the 
veteran's complaints of right knee 
pain.  In particular, please discuss 
whether each disability is at least as 
likely as not related to shrapnel 
injury during service.

3.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis of 
the veteran's claim under both direct and 
secondary theories of service connection.  
If the claim remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


